Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome the previously relied upon 112(d) rejection and prior art rejections made in the previous Office action.  The compounds as instantly claimed by Applicants are novel and unobvious over the prior art.  A related reference is Jung et al. (US 2016/0028030).  Compounds 68, 69, 72, and 73 of Jung et al. satisfy all of the limitations of formula 4 of claim 1 with the key exception that compounds 68, 69, 72, and 73 of Jung et al. require a diphenyl(carbazoyl)silyl group, which is not a triarylsilyl group as defined by Applicants.  Specifically, in paragraph 0046 of Applicants originally filed specification, the term aryl means a substituent derived from an aromatic cyclic hydrocarbon.  This definition necessarily excludes heteroaryl groups, such as the carbazole groups present in compounds 68, 69, 72, and 73 of Jung et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766